Citation Nr: 0410413	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-10 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for laceration 
scars of the upper lip and forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1959 to April 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in No. Little 
Rock, Arkansas.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  38 C.F.R. § 
3.159(b)(2).  Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 C.F.R. § 
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

The Board also notes that the RO has assigned a noncompensable 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(disfigurement of the head, face, or neck), effective from March 
16, 2000, for the appellant's service-connected laceration scars 
of the upper lip and forehead.  The Board observes that Diagnostic 
Code 7800 pertains to the skin.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  In this regard, the Board notes that the criteria for 
rating skin disabilities changed August 30, 2002.  67 Fed. Reg. 
49,590-99 (July 31, 2002).  The appellant was informed of the 
change by supplemental statement of the case, issued in May 2003.     

In the instant case, the Board notes that the appellant underwent 
a VA skin examination in April 2002.  However, the Board observes 
that the appellant's April 2002 VA skin examination does not 
provide the medical evidence needed by the requisites of the newly 
enacted rating criteria.  Specifically, the examiner does not 
provide the specific measurements, width and length, of the 
appellant's laceration scar of the forehead.  In addition, 
although the length of the appellant's laceration scar of the 
upper lip was noted, the width of the scar was not provided.  As 
such, the claim must be remanded for another dermatological 
examination.  In other words, the Board believes that a new 
dermatology examination is required to assess the severity of the 
appellant's laceration scars under the new rating criteria.  

Accordingly, this case is remanded to the RO for the following 
actions:  

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for his service-connected laceration scars of the 
upper lip and forehead in recent years.  With any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured.  All attempts to secure this evidence must be documented 
in the claims file by the RO.  If, after making reasonable efforts 
to obtain named records the RO is unable to secure same, the RO 
must notify the appellant and (a) identify the specific records 
the RO is unable to obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; and (c) describe any further 
action to be taken by the RO with respect to the claim.  The 
appellant and his representative must then be given an opportunity 
to respond.

2.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded a 
comprehensive VA dermatological examination to determine the 
current severity of his service-connected laceration scars of the 
upper lip and forehead.  The claims folder and a copy of this 
remand must be made available to the examiner for review in 
conjunction with the examination.  The examiner is specifically 
requested to review the appellant's previous VA examination 
report, dated in April 2002.  All necessary special studies or 
tests are to be accomplished.  The examiner should specifically 
note whether any scar is superficial, unstable, poorly nourished, 
with repeated ulceration, and/or tender and painful on objective 
demonstration.  A superficial scar is one not associated with 
underlying soft tissue damage, and an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  The size, both width and length, of each scar should be 
measured.  

With respect to the laceration scars of the upper lip and 
forehead, the VA examiner should indicate whether such scars are 
slightly, moderately, or severely disfiguring, and whether there 
is a complete or exceptionally repugnant deformity of one side of 
the face, or a marked or repugnant bilateral deformity 
attributable to the service-connected scars.  

The examiner should also describe any visible or palpable tissue 
loss and any gross distortion or asymmetry of any features or 
paired sets of features, nose, chin, forehead, eyes including 
eyelids, ears auricles, cheeks, lips.  With respect to each scar 
of the face, the examiner should specifically indicate which, if 
any, of the following characteristics of disfigurement apply:

a. The scar is 5 or more inches, 13 or more centimeters (cm), in 
length.  
b. The scar is at least one-quarter inch, 0.6 cm., wide at its 
widest part.  
c. The surface contour of the scar is elevated or depressed on 
palpation.  
d. The scar is adherent to underlying tissue.  
e. The skin is hypo-or hyper- pigmented in an area exceeding six 
square inches, 39 square cm.  f. The skin texture is abnormal, 
i.e. irregular, atrophic, shiny, scaly, etc., in an area exceeding 
six square inches, 39 square cm.
g. Underlying soft tissue is missing in an area exceeding six 
square inches, 39 square cm.
h. The skin is indurated and inflexible in an area exceeding six 
square inches, 39 square cm.   

In providing the above information, the examiner should only 
provide the requested information in relation to the appellant's 
service-connected laceration scars of the upper lip and forehead, 
and should not consider the appellant's nonservice-connected 
laceration scar of the right cheek.  

3.  The appellant is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination report addresses all 
actions requested.  If it does not, it must be returned to the 
examiner for corrective action.

5.  The RO should then review and re-adjudicate the issue on 
appeal.  If such action does not grant the benefit claimed, the RO 
should provide the appellant and his representative a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
this Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



